Appendix A to the Operating Expenses Limitation Agreement (as amended on October 25, 2011 to add a new share class) Series or Fund of Advisors Series Trust Operating Expense Limit Huber Capital Equity Income Fund – Investor Class 1.49% Huber Capital Equity Income Fund – Institutional Class 0.99% Huber Capital Small Cap Value Fund – Investor Class 1.85% Huber Capital Small Cap Value Fund – Institutional Class 1.35% ADVISORS SERIES TRUST HUBER CAPITAL MANAGEMENT, LLC on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess By: /s/ Gary Thomas Name: Douglas G. Hess Name: Gary Thomas Title: President Title: COO/CCO
